DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
“A sub-irrigation bed comprising a bottom,…” should read –A sub-irrigation bed, comprising: a bottom,…-
“A plurality of support structures is arranged” should read –a plurality of support structures are arranged-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mesh” in claim 9 is used by the claim to mean “a shape,” while the accepted meaning is “a kind of material.” The term is indefinite because the specification does not clearly redefine the term. Claim 9 recites the limitation “an upper surface of the hallow support structure is in a mesh shape and a periphery of the hallow support structure is in a mesh shape.” It is unclear what “mesh shape” means as it is not language that is known or used in the art. It is unclear if the applicant intends to be claiming a mesh material for the support structures or if they intend to describe some shape of arrangement of the support structures. For examination purposes, it is being interpreted that the mesh shape is describing the shape of arrangement of the support structures to mean the support structures are in a mesh/grid-like arrangement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fambro (US 20140090295 A1).
Regarding claim 1, Fambro teaches cultivation/irrigation beds, comprising:
a bottom (Figures 2A-3B, Paragraphs [0137] and [0158]; platforms 210 with tray 218), 
a side wall surrounding the bottom (tray 218 has front edge 232 and side wall (seen in Fig 3B) that surrounds the tray 218 in addition to side wall 202), 
a water inlet and a water outlet (Paragraph [0140], manifold 226 supplies liquid nutrient; Paragraph [0142], tubular channel 204 drains liquid nutrient), 
wherein a plurality of support structures is arranged on an upper surface of the bottom (Figures 2A-3B, Paragraph [0139]; tray 220 contains supports structures that are arranged on top of tray 218), and tops of at least a part of the plurality of support structures lie in a same horizontal plane (seen in Fig 2B the top surfaces of the supports are all in the same horizontal plane).
Regarding claim 2, Fambro further teaches wherein the upper surface of the bottom is inclined downward towards the water outlet (Figure 2A-B, Paragraphs [0142]-[0143]; trays 218 and 220 are sloped downward towards tubular channel 204).
Regarding claim 10, Fambro further teaches a cultivation apparatus comprising the sub-irrigation bed according to claim 1 (see teachings above in claim 1 rejection) and a cultivation container, wherein the cultivation container is supported on the plurality of support structures of the sub-irrigation bed (Figures 2A-3C, Paragraphs [0139]-[0140]; plant carrier 212 on tray 216 are supported by the support structure of tray 220).
Regarding claim 16, Fambro further teaches wherein the upper surface of the bottom is inclined downward towards the water outlet (Figure 2A-B, Paragraphs [0142]-[0143]; trays 218 and 220 are sloped downward towards tubular channel 204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fambro (US 20140090295 A1) in view of Neola (US 20140190079 A1).
Regarding claims 3, 11, and 17, Fambro does not teach wherein a settling pond in communication with the water outlet is formed at the bottom.
Neola teaches a hydroponics reservoir wherein a settling pond in communication with the water outlet is formed at the bottom (Figure 8, Paragraph [0032]; drainage bowl 102 can be in different locations along with ducting hole 105 for water to drain out of).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro and incorporated the drainage bowl as taught by Neola in order for the excess water to flow naturally through the system and down the drainage bowl for optimal draining.
Regarding claim 6, 14, and 20, Fambro as modified above does not teach wherein a water channel in communication with the water outlet is formed on a side wall of the settling pond.
Neola teaches wherein a water channel in communication with the water outlet is formed on a side wall of the settling pond (Figure 8, Paragraph [0032]; pipe 104 formed on a side wall of drainage bowl 102 in communication with ducting hole 105).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro and incorporated the water channel as taught by Neola in order to properly direct the water flow from the drainage bowl successfully out the drainage hole.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fambro (US 20140090295 A1) in view of Scott et al. (US 20180206421 A1).
Regarding claim 7, Fambro does not teach wherein the water outlet is equipped with a water plug, and the water plug is inserted into the water outlet and is configured to block the water outlet from communicating with an outside of the sub-irrigation bed.
Scott teaches a hydroponic assembly wherein the water outlet is equipped with a water plug, and the water plug is inserted into the water outlet and is configured to block the water outlet from communicating with an outside of the sub-irrigation bed (Paragraphs [0055]-[0056]; may utilize a plug that selectively covers the opening 114 to regulate drainage).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro and incorporated the plug as taught by Scott in order to control the outflow of water to maintain appropriate water levels within the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fambro (US 20140090295 A1) in view of Yusibov (US 20120279127 A1).
Regarding claim 9, Fambro teaches wherein each support structure of the plurality of support structures is a hollow support structure (Figures 2B, 3C; can see support structures are hallow [inside triangular area]). 
Fambro does not teach an upper surface of the hollow support structure is in a mesh shape, and a periphery of the hollow support structure is in a mesh shape or is provided with a plurality of drainage holes.
Yusibov teaches a plant growth tray wherein an upper surface of the hollow support structure is in a mesh shape, and a periphery of the hollow support structure is in a mesh shape or is provided with a plurality of drainage holes (Figures 3, 4, and 8, Paragraphs [0029]-[0030]; protrusions 190, upper surfaces and periphery in a mesh/grid-like arrangement).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro and incorporated the mesh/grid-like support structures as taught by Yusibov in order to provide optimally distributed weight from the cultivation containers across all of the support structures. 
Claims 4-5, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fambro (US 20140090295 A1) in view of Neola (US 20140190079 A1) as applied to claims 3 and 11 above, and further in view of Chou (US 5446994 A).
Regarding claim 4, 12, and 18, Fambro as modified above does not teach wherein a filter tank is arranged at an upper part of the settling pond.
Chou teaches pot with water irrigation wherein a filter element is arranged at an upper part of draining system (Figures 1 and 4, Col. 3 lines 46-57; dish-like water tray 30 comprising a filter element 31 that then guides water out through hole 35 in tubular guide rod).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro as modified above and incorporated the filter element taught by Chou on the upper part of the settling pond and drain outlet in order to prevent plant debris from clogging up the settling pond and drainage outlet.
Regarding claim 5, 13, and 19, the modified reference teaches the limitations of claims 4, 12, and 18 and further Chou teaches wherein the filter element is a removable filter element (Figures 1 and 4, Col. 4 lines 19-49; filter element 31 can be removed from water tray).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fambro (US 20140090295 A1) in view of Neola (US 20140190079 A1) as applied to claims 6 and 14 above, and further in view of Scott et al. (US 20180206421 A1).
Regarding claims 8 and 15, Fambro as modified above does not teach wherein the water outlet is equipped with a water plug, and the water plug is inserted into the water outlet and is configured to block the water outlet from communicating with the water channel and block the water outlet from communicating with an outside of the sub-irrigation bed.
Scott teaches a hydroponic assembly wherein the water outlet is equipped with a water plug, and the water plug is inserted into the water outlet and is configured to block the water outlet from communicating with an outside of the sub-irrigation bed (Paragraphs [0055]-[0056]; may utilize a plug that selectively covers the opening 114 to regulate drainage).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation/irrigation beds taught by Fambro and incorporated the plug taught by Scott in order to control the outflow of water to maintain appropriate water levels within the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai (US 20060032129 A1), Kimes (US 20060112630 A1), Barbalho (US 20090260284 A1), MacKenzie (US 20130180174 A1), Azoulay (US 20130305603 A1), Lin (US 20140069009 A1), Kabakov (US 20160183487 A1), Albert (US 2188880 A), Finck (US 4037362 A), Leroux (US 4279101 A), Koike (US 4607454 A), Wien (US 5400544 A), Stragnola (US 5983564 A), and Azoulay (US 6442892 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642